Citation Nr: 0727002	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  06-03 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a higher initial (compensable) evaluation 
for a scar of the right leg, status post surgery for 
cellulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran had active service duty from September 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that denied the benefits sought on appeal.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below.  


FINDING OF FACT

The veteran's service-connected right leg scar is painful on 
examination, but is not shown to be productive of any 
limitation of function of the right leg.  .


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for a scar of 
the right leg, status post surgery for cellulitis, are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.118, Diagnostic Code 7804 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in September2004, December 2004, and September 
2006.  The RO also provided assistance to the veteran as 
required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), 
as indicated under the facts and circumstances in this case.  

The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the rating 
decision and Statement of the Case, and have been informed of 
the evidence considered, the pertinent laws and regulations, 
and a rationale for the decision reached in deciding the 
claim.  The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal, and no 
prejudice is shown.  The veteran testified in September 2006 
that he has not been treated for this disability since 
service, and VA provided him an examination adequate for 
rating purposes for it in October 2004.  Therefore, the Board 
finds that VA's duties to notify and assist have been 
satisfied and will proceed to the merits of the veteran's 
appeal.

The veteran appeals the RO's February 2005 assignment of an 
initial noncompensable rating upon its grant of service 
connection for cellulitis of the right thigh, status post 
surgical treatment, with residual scar.  He argues that his 
scar is painful.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, at the time of an initial rating, as is the 
situation in this case, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The veteran's disability is currently evaluated under 
Diagnostic Code 7804.  Under the rating schedule, a scar 
which is painful on examination is entitled to a 10 percent 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Higher 
evaluations for scars are provide for under Diagnostic Code 
7805 when the scar produces functional limitation, in which 
case the disability is rated based on the degree of 
limitation of function.  

After reviewing the evidence, the Board finds that the 
veteran is entitled to an initial 10 percent rating under 
Diagnostic Code 7804 because his scar was painful on 
examination in October 2004.  At the time of the examination, 
the veteran stated that the scar is a constant problem on and 
off, getting tender, red, and irritated, and he complained of 
pain.  The examination revealed the scar was depressed and 
slightly adherent and indurated.  Tenderness was noted in the 
area of induration.  The examiner said that the veteran had 
residual pain from the scar.  Based on the report, I am 
satisfied that the scar was painful on examination.  
Accordingly, a 10 percent rating is warranted.  That is the 
maximum rating under Diagnostic Code 7804. 

Other Diagnostic Codes will also be considered.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).  Since there 
are just two small 2-mm punch outs, neither Diagnostic Code 
7801 nor Diagnostic Code 7802 assists him.  Those codes 
require scars with areas exceeding 6 square inches and 144 
square inches respectively for 10 percent ratings.  The 
criteria for a 10 percent rating under Diagnostic Code 7803 
are not met either.  The scar would have to be unstable, 
which is defined as existing when, for any reason, there is 
frequent loss of covering of skin over the scar.  The 
examiner described the scar as well healed and the veteran 
did not testify that he had had loss of covering of skin over 
the scar during the rating period.  Diagnostic Code 7805 does 
not assist either, because under it, in order for there to be 
a compensable rating, the scar must limit the function of 
some part affected, and the examiner indicated that there was 
no functional impairment and the veteran testified to that 
effect also in September 2006.  

The Board finds that those are all the codes that need 
considering in evaluating scars.  The Board also notes that 
there is no claim of marked interference with employment and 
the veteran has stated that he received no treatment for this 
disability, so referral for an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, an initial 10 percent rating 
for scar of the right leg, status post surgery with 
cellulitis, is granted, 


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder pursuant to DSM-IV, 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  When a 
determination is made that the veteran did not "engage in 
combat with the enemy," or that the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 98 
(1993).

In this case, PTSD was diagnosed on VA examination in October 
2004.  At the time, the veteran reported seeing people 
getting killed and wounded in Vietnam and that he came under 
mortar attack.  He also stated that he was in action, but he 
appears to have somewhat recanted that in September 2006 
testimony (Transcript at 14), and his DD Form 214 does not 
contain any indicator that he was in combat.  He was a 
Military Policeman 95B20.  

During his hearing, the veteran indicated that in his second 
month in Da Nang, a man from the 24th Corps in Da Nang left 
the base to visit his girlfriend, and when he came back, 
through the front gate, half of his head had been slashed 
open by a shovel, and half his head was gone.  He indicated 
that the military police would have made a report about this 
man being attacked.  The veteran was not sure of the exact 
date.  

As such, the U.S. Army and Joint Services Records Research 
Center (JSRRC) could be of assistance and should indicate 
when the veteran was first stationed in Da Nang with the 
504th MP Bn.  The JSRRC should review any available records, 
including the 504th MP's police reports, if available, during 
the second month from then, to see if they contain 
information indicating that a man from 24th Corps in Da Nang 
who went into town one night to visit his girlfriend was 
attacked in the head with a shovel and made it back to base 
and was then treated at the hospital there.  The JSRRC should 
also review any available records to ascertain whether units 
the veteran was assigned to while in Vietnam, A Company, 
504th MP Bn between February 10, 1970 and March 5, 1970 and B 
Company, 504th MP Bn between March 6, 1970 and December 13, 
1970, came under enemy attack, as related by the veteran at 
his October 2004 VA examination.

If the JSRRC confirms any events, another VA psychiatric 
examination should be conducted to have an examiner consider 
various psychiatric diagnoses, render the most appropriate 
diagnosis under DSM-IV, explain why it is the most 
appropriate, and render an opinion with reasons as to whether 
the veteran has PTSD as a result of seeing the man who had 
been attacked in the head with a shovel in Vietnam in 1970.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  Ask the U.S. Army and Joint Services 
Records Research Center (JSRRC), Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, Virginia 22315-3802 when the 
veteran was first stationed in Da Nang 
and ask the JSRRC to attempt to verify 
through military police reports from the 
504th MP Bn, or any other relevant 
documents, whether in the veteran's 
second month there, a man from 24th Corps 
Da Nang left base one night to visit his 
girlfriend and came back through the 
front gate after being attacked with a 
wound to his head from a shovel.  The 
JSRRC should also review any available 
records to ascertain whether units the 
veteran was assigned to while in Vietnam, 
A Company, 504th MP Bn between February 
10, 1970 and March 5, 1970 and B Company, 
504th MP Bn between March 6, 1970 and 
December 13, 1970, came under enemy 
attack.

2.  Following the receipt of a response 
from the JSRRC, the RO should prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

3.  After completing the above actions 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, but 
should include psychological testing 
including PTSD sub scales.  Regarding the 
claim for PTSD, the RO must provide the 
examiner the summary of any stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.   
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


